Order Entered March 27, 2015.




                                                S
                                    Court of Appeals
                                                     In The


                             Fifth District of Texas at Dallas
                                             No. 05-13-00732-CV

                             IN RE ALBERT G. HILL III, Relator


                       Original Proceeding from the 68th Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. DC-11-04523

                                                ORDER
                            Before Justices Fillmore, Stoddart, and Whitehill 1
                                        Order by Justice Stoddart

        In accordance with the Court’s opinion of this date, Relator’s petition for writ of

mandamus is DENIED. We VACATE our March 31, 2014 order staying the trial court’s March

17, 2014 order granting the receiver’s fee application and our October 8, 2014 order staying

hearings on the receiver’s fee applications. We ORDER that Relator bear the costs of this

original proceeding.

        We ORDER the Clerk of the District Court to release the full amount of the bond or cash

deposit required by our April 3, 2014 order to Daniel L. Jackson, Receiver for Hill 3

Investments, LLC, or his attorney.

                                                            /s/      CRAIG STODDART
                                                                     JUSTICE




        1
          Justice Kerry P. FitzGerald was a member of the original panel and participated in the submission of this
case; however, he did not participate in this opinion due to his retirement. Justice Bill Whitehill has reviewed the
record and the briefs in this case. See TEX. R. APP. P. 41.1(a).